J-S78008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    BRUCE ANTHONY BROWN                        :
                                               :
                      Appellant                :   No. 344 WDA 2017

                 Appeal from the PCRA Order January 19, 2017
    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-CR-0001929-2010


BEFORE:      OLSON, J., DUBOW, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY OLSON, J.:                          FILED JANUARY 04, 2018

        Appellant, Bruce Anthony Brown, appeals pro se from the order

entered on January 19, 2017, dismissing his petition filed under the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S.A. § 9541-9546. We affirm.

        A jury found Appellant guilty of sexual assault and unlawful restraint

and, on August 5, 2011, the trial court sentenced Appellant to serve an

aggregate term of 12 ½ to 25 years in prison for his convictions. 1           We

affirmed Appellant’s judgment of sentence on December 27, 2012; the

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal on June 12, 2013.           Commonwealth v. Brown, 64 A.3d 36 (Pa.



____________________________________________


1
    18 Pa.C.S.A. §§ 3124.1 and 2902(a)(1), respectively.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S78008-17



Super. 2012) (unpublished memorandum) at 1-15, appeal denied, 69 A.3d
242 (Pa. 2013).

        On June 23, 2014, Appellant filed a timely, pro se PCRA petition and

the PCRA court subsequently appointed counsel to represent Appellant in the

proceedings. However, on October 20, 2016, appointed counsel filed a no-

merit    letter   and   a   request    to    withdraw   as   counsel,   pursuant   to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

        After reviewing counsel’s Turner/Finley letter, the PCRA court

entered an order that granted counsel’s petition to withdraw. PCRA Court

Order, 10/20/16, at 1.        Then, on December 21, 2016, the PCRA court

notified Appellant that it intended to dismiss the PCRA petition in 20 days,

without holding a hearing.            See PCRA Court Order, 12/21/16, at 1;

Pa.R.Crim.P. 907(1).        The PCRA court finally dismissed Appellant’s PCRA

petition on January 19, 2017 and Appellant filed a notice of appeal to this

Court.

        After Appellant filed a notice of appeal, the PCRA court ordered

Appellant to file and serve a concise statement of errors complained of on

appeal, pursuant to Pennsylvania Rule of Appellate Procedure 1925(b).

PCRA Court Order, 4/4/17, at 1.         Appellant did not comply with the PCRA

court’s order and, within the PCRA court’s Rule 1925(a) opinion, the PCRA

court declared that all of Appellant’s claims on appeal must be deemed

waived. PCRA Court Opinion, 6/7/17, at 1-2.

                                            -2-
J-S78008-17



      We agree with the PCRA court and conclude that, since Appellant failed

to comply with the PCRA court’s order to file and serve a concise statement

of errors complained of on appeal, Appellant waived all of his claims on

appeal.   Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not included in the [Rule

1925(b) s]tatement ... are waived”); Commonwealth v. Castillo, 888 A.2d
775, 780 (Pa. 2005) (“in order to preserve their claims for appellate review,

appellants must comply whenever the trial court orders them to file a

statement of matters complained of on appeal pursuant to Pa.R.A.P. 1925.

Any issues not raised in a Pa.R.A.P. 1925(b) statement will be waived”)

(internal citations, quotations, and corrections omitted) (some internal

capitalization omitted).

      Appellant’s Request to Reverse His Convictions denied.           Order

affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2018




                                       -3-